Title: From Alexander Hamilton to Richard Harison, [3 July 1790]
From: Hamilton, Alexander
To: Harison, Richard


[New York, July 3, 1790]
Sir

The Collection law rates the ruble of Russia at 100 Cents. The 3d. Section of the act to explain the act “for registering and clearing vessels” &c declares that so much of the Collection law as rates the ruble of Russia at 100 Cents be and that the same is thereby repealed and made null and void.
Discounts have been allowed by some of the Collectors on bonds taken prior to the passing of the repealing Act; the ruble of Russia having been rated too high.
Were they warranted in so doing? Or in other words—Is there any peculiarity in the wording of the repealing clause, which gives it a retrospective operation?
I am Sir   Yr. Obed serv
Alexander Hamilton
New York July 3. 1790
Richard Harrison Esqr

